  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 1 of 11 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BOEHRINGER INGELHEIM                                 )
PHARMACEUTICALS INC., BOEHRINGER                     )
INGELHEIM INTERNATIONAL GMBH, and                    )
BOEHRINGER INGELHEIM CORPORATION,                    )
                                                     )
                       Plaintiffs,                   )   C.A. No. ____________________
       v.                                            )
                                                     )
ANNORA PHARMA PRIVATE LTD. and                       )
HETERO USA INC.,                                     )
                                                     )
                       Defendants.                   )


                                           COMPLAINT

       Plaintiffs,   Boehringer      Ingelheim   Pharmaceuticals   Inc.;   Boehringer   Ingelheim

International GmbH; and Boehringer Ingelheim Corporation, by their undersigned attorneys, for

their Complaint against Defendants, Annora Pharma Private Limited and Hetero USA Inc.,

hereby allege as follows:

                                     NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Food and Drug Laws

and Patent Laws of the United States, Titles 21 and 35 of the United States Code, respectively,

arising from Defendants’ submission of an Abbreviated New Drug Application (“ANDA”) to the

Food and Drug Administration (“FDA”) seeking approval to manufacture and sell a generic

version of Plaintiffs’ GLYXAMBI® (empagliflozin/linagliptin) tablets prior to the expiration of

United States Patent No. 10,258,637 (the “’637 patent”).
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 2 of 11 PageID #: 2



                                          THE PARTIES

        2.       Plaintiff Boehringer Ingelheim Pharmaceuticals Inc. (“BIPI”) is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 900 Ridgebury Rd., Ridgefield, CT 06877.


        3.       Plaintiff Boehringer Ingelheim International GmbH (“BII”) is a private limited

liability company organized and existing under the laws of Germany, having a principal place of

business at Binger Strasse 173, 55216 Ingelheim, Germany.


        4.       Plaintiff Boehringer Ingelheim Corporation (“BIC”) is a corporation organized

and existing under the laws of Nevada, having a principal place of business at 900 Ridgebury

Road, Ridgefield, CT, 06877.


        5.       BIPI, BII, and BIC are collectively referred to hereinafter as “Boehringer” or

“Plaintiffs.”


        6.       On information and belief, Defendant Annora Pharma Private Limited (“Annora”)

is a company organized and existing under the laws of India, having a principal place of business

at Sy. No. 261, Annaram Village, Gummadidal Mandal, Sangareddy District, Telangana State,

502313, India.


        7.       On information and belief, Annora is in the business of, among other things,

developing, preparing, manufacturing, selling, marketing, and distributing generic drugs,

including distributing, selling, and marketing generic drugs throughout the United States,

including within the state of Delaware.




                                                2
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 3 of 11 PageID #: 3



          8.    On information and belief, Annora prepared and submitted ANDA No. 212364

(the “Annora ANDA”) for Annora’s 10 mg/5 mg and 25 mg/5 mg empagliflozin and linagliptin

tablets (the “Annora ANDA Products”).


          9.    On information and belief, Annora will market and sell the Annora ANDA

Products throughout the United States, including within the state of Delaware.


          10.   Annora has represented that the Annora ANDA refers to and relies upon the

GLYXAMBI® NDA and contains data that, according to Annora, demonstrate the bioavailability

or bioequivalence of the Annora ANDA Products to GLYXAMBI®.


          11.   Plaintiffs received a letter from Annora on or about January 9, 2020 stating that

Annora had included a certification in the Annora ANDA, pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV), that, inter alia, certain claims of the ’637 patent are either invalid or will

not be infringed by the commercial manufacture, use, or sale of the Annora ANDA Products (the

“Annora Paragraph IV Certification”). Annora intends to engage in the commercial manufacture,

use, offer for sale, and/or sale of the Annora ANDA Products prior to the expiration of the ’637

patent.


          12.   The Annora Paragraph IV Certification was signed by Somarju Indukuri, U.S.

Agent for Annora Pharma Private Limited.


          13.   On information and belief, Defendant Hetero USA, Inc. (“Hetero”) is a

corporation existing under the laws of the state of Delaware, having a principal place of business

at 1035 Centennial Avenue, Piscataway, New Jersey, 08854.




                                                  3
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 4 of 11 PageID #: 4



       14.      On information and belief, Hetero acts as Annora’s U.S. Agent for ANDA No.

212364.


       15.      On information and belief, Somaraju Indukuri acts at the direction of, under the

control of, and/or for the benefit of Annora and is controlled by Annora.


       16.      On information and belief, Somaraju Indukuri is the vice president, regulatory

affairs of Hetero.


       17.      On information and belief, excerpts of Annora’s ANDA pursuant to the Annora

Paragraph IV Certification was provided to Boehringer by Hetero.


       18.      Defendants Annora and Hetero are collectively referred to herein as

“Defendants.”


                                  JURISDICTION AND VENUE

       19.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 100 et

seq., generally, and 35 U.S.C. § 271(e)(2), specifically, and this Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).


       20.      Venue is proper in this Court because, among other things, Hetero is incorporated

in the State of Delaware and therefore “resides” in this judicial district and/or has committed acts

of infringement in this district and has a regular and established place of business in this district.

28 U.S.C. § 1400(b). Annora is a foreign corporation not residing in any United States district

and may be sued in any judicial district. 28 U.S.C. § 1391(c).


                        PERSONAL JURISDICTION OVER ANNORA

       21.      Plaintiffs reallege paragraphs 1-20 as if fully set forth herein.

                                                   4
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 5 of 11 PageID #: 5



         22.   On information and belief, Annora markets, sells, and distributes generic drugs

for sale and use throughout the United States, including in this judicial district.


         23.   This Court has personal jurisdiction over Annora because, inter alia, Annora, on

information and belief: (1) has engaged in substantial, systemic, and continuous contacts with

Delaware through its manufacture, importation, sale, or offer for sale of pharmaceutical products

in the state of Delaware; (2) intends to market, sell, and/or distribute Annora infringing ANDA

Products to residents of this State upon approval of ANDA No. 212364, (3) enjoys substantial

income from sales of its generic pharmaceutical products in this State on its own and through

collaboration with Hetero USA Inc., which is a Delaware corporation.


         24.   Alternatively, to the extent the above facts do not establish personal jurisdiction

over Annora, this Court may exercise jurisdiction over Annora pursuant to Fed. R. Civ. P.

4(k)(2), as (a) Boehringer’s claims arise under federal law; (b) Annora is a foreign defendant not

subject to the general personal jurisdiction in the courts of any State; (c) Annora has sufficient

contacts with the United States as a whole, including preparation and submission of ANDAs to

the FDA and/or manufacturing, importing, offering to sell, or selling pharmaceutical products

that are distributed throughout the United States, such that this Court’s exercise of jurisdiction

over Annora satisfies due process.


         25.   On information and belief, Annora has not contested jurisdiction in one or more

prior cases arising out of the filing of its ANDAs, including ANDA No. 212364. See, e.g.,

Boehringer Ingelheim Pharm. Inc. v. Annora Labs Ltd., Civ. A. No. 19-1594 (D. Del.);

Boehringer Ingelheim Pharm. Inc. v. Annora Pharma Private Ltd., Civ. A. No. 18-1786 (D.

Del.).


                                                  5
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 6 of 11 PageID #: 6



                        PERSONAL JURISDICTION OVER HETERO

       26.     Plaintiffs reallege paragraphs 1-25 as if fully set forth herein.


       27.     On information and belief, Hetero develops, manufactures, markets and/or

distributes active pharmaceutical ingredients, over-the-counter products, and finished dosages for

sale and use throughout the United States, including in this judicial district.


       28.     This Court has personal jurisdiction over Hetero because, inter alia, Hetero, on

information and belief: (1) is incorporated under the laws of the State of Delaware; (2) makes its

pharmaceutical products available in this State; and (3) enjoys substantial income from sales of

its pharmaceutical products in this State.


       29.     On information and belief, Hetero has not contested jurisdiction in one or more

prior cases arising out of the filing of its ANDAs, including ANDA No. 212364. See, e.g.,

Boehringer Ingelheim Pharm. Inc. v. Annora Labs Ltd., Civ. A. No. 19-1594 (D. Del.);

Boehringer Ingelheim Pharm. Inc. v. Annora Pharma Private Ltd., Civ. A. No. 18-1786 (D.

Del.); H. Lundbeck A/S et al v. Hetero USA Inc. et al, 1:18-cv-00176 (D. Del.).


                                         BACKGROUND

                                  U.S. PATENT NO. 10,258,637

       30.     On April 16, 2019, the USPTO duly and legally issued United States Patent No.

10,258,637 (“the ’637 patent”) entitled “Pharmaceutical Composition, Method for Treating and

Uses Thereof” to inventors Uli Christian Broedl, Sreeraj Macha, Maximilian von Eynatten, and

Hans-Juergen Woerle. A true and correct copy of the ’637 patent is attached as Exhibit 1. The

’637 patent is assigned to BII. BIC and BIPI are licensees of the ’637 patent.




                                                  6
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 7 of 11 PageID #: 7



                                          GLYXAMBI®

       31.     BIPI is the holder of New Drug Application (“NDA”) No. 206073 for

empagliflozin/linagliptin, for oral use, in 10 mg/5 mg and 25 mg/5 mg dosages, which is sold

under the trade name GLYXAMBI®.


       32.     GLYXAMBI® is listed in Orange Book as having New Chemical Exclusivity

until August 1, 2019.


       33.     Pursuant to 21 U.S.C. § 355(b)(1), and attendant FDA regulations, the ’637 patent

is among the patents listed in the Orange Book with respect to GLYXAMBI®.


       34.     The ’637 patent covers the use of GLYXAMBI®.


                           ACTS GIVING RISE TO THIS ACTION

                   COUNT I—INFRINGEMENT OF THE ’637 PATENT

       35.     Plaintiffs reallege paragraphs 1-34 as if fully set forth herein.


       36.     On information and belief, Annora through its own actions and through the

actions of its agents and subsidiaries, has submitted the Annora ANDA to the FDA, pursuant to

21 U.S.C. § 355(j), seeking approval to market the Annora ANDA Products. On information and

belief, Annora and Hetero are acting in concert with one another with respect to the preparation,

submission and further prosecution of the Annora ANDA.


       37.     Annora has infringed at least one claim of the ’637 patent, pursuant to 35 U.S.C.

§ 271(e)(2)(A), by submitting, or causing to be submitted the Annora ANDA, by which Annora

seeks approval from the FDA to engage in the manufacture, use, offer to sell, sale, or importation

of the Annora ANDA Products prior to the expiration of the ’637 patent.


                                                  7
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 8 of 11 PageID #: 8



       38.     Annora has declared its intent to manufacture, use, offer to sell, or sell in the

United States or to import into the United States, the Annora ANDA Products in the event that

the FDA approves the Annora ANDA. Accordingly, an actual and immediate controversy exists

regarding Annora’s infringement of the ’637 patent under 35 U.S.C. §§ 271 (a), (b), and/or (c).


       39.     Annora’s use, offer to sell, or sale of the Annora ANDA Products in the United

States during the term of the ’637 patent would further infringe at least one claim of the ’637

patent under 35 U.S.C. §§ 271 (a), (b), and/or (c).


       40.     On information and belief, the Annora ANDA Products, when offered for sale,

sold, and/or and when used as directed, would be used in a manner that would directly infringe at

least one of the claims of the ’637 patent either literally or under the doctrine of equivalents.


       41.     On information and belief, the use of Annora’s ANDA Products constitutes a

material part of at least one of the claims of the ’637 patent; Annora knows that its ANDA

Products are especially made or adapted for use in infringing at least one of the claims of the

’637 patent, either literally or under the doctrine of equivalents; and its ANDA Products are not

staple articles of commerce or commodities of commerce suitable for substantial noninfringing

use.


       42.     On information and belief, the offering to sell or sale of Annora’s ANDA

Products would contributorily infringe at least one of the claims of the ’637 patent, either

literally or under the doctrine of equivalents.


       43.     On information and belief, Annora had knowledge of the ’637 patent and, by its

promotional activities and package inserts for its ANDA Products, knows or should know that it


                                                  8
  Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 9 of 11 PageID #: 9



will aid and abet another’s direct infringement of at least one of the claims of the ’637 patent,

either literally or under the doctrine of equivalents.


       44.     On information and belief, the offering to sell, or sale of Annora’s ANDA

Products by Annora would actively induce infringement of at least one of the claims of the ’637

patent, either literally or under the doctrine of equivalents.


       45.     On information and belief, Annora does not deny that the Annora ANDA

products subject to ANDA No. 212364 will infringe the claims of the ’637 patent and in the

Annora Paragraph IV Certification Annora did not deny that the Annora ANDA Products will

infringe the claims of the ’637 patent.


       46.     Plaintiffs will be substantially and irreparably harmed if Annora is not enjoined

from infringing the ’637 patent.


       47.     This is an exceptional case within the meaning of 35 U.S.C. § 285, which

warrants reimbursement of Boehringer’s reasonable attorney fees.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against

Annora and for the following relief:


a. A Judgment be entered that Annora has infringed at least one claim of the ’637 patent by

   submitting the Annora ANDA;


b. A Judgment be entered that this case is exceptional, and that Plaintiffs are entitled to their

   reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;



                                                   9
 Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 10 of 11 PageID #: 10



c. That Annora, its officers, agents, servants, employees, and those persons acting in active

     concert or participation with all or any of them be preliminarily and permanently enjoined

     from: (i) engaging in the commercial use, offer to sell, or sale within the United States of

     drugs or methods of administering drugs claimed in the ’637 patent, and (ii) seeking,

     obtaining or maintaining approval of ANDAs until the expiration of the ’637 patent or such

     other later time as the Court may determine;


d. A judgment ordering that pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any

     approval of Annora’s ANDA under § 505(j) of the Federal Food, Drug and Cosmetic Act (21

     U.S.C. § 355(j)) shall not be earlier than the expiration date of the ’637 patent, including any

     extensions;


e. That Boehringer be awarded monetary relief if Annora commercially uses, offers to sell, or

     sells its respective proposed generic versions of GLYXAMBI® or any other product that

     infringes or induces or contributes to the infringement of the ’637 patent, within the United

     States, prior to the expiration of this patent, including any extensions, and that any such

     monetary relief be awarded to Boehringer with prejudgment interest;


f. Costs and expenses in this action; and


g.   Such other and further relief as the Court deems just and appropriate.




                                                 10
 Case 1:20-cv-00277-UNA Document 1 Filed 02/25/20 Page 11 of 11 PageID #: 11



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Brian P. Egan
OF COUNSEL:                            Jack B. Blumenfeld (#1014)
                                       Brian P. Egan (#6227)
Leora Ben-Ami                          Megan E. Dellinger (#5739)
Jeanna M. Wacker                       1201 North Market Street
Christopher T. Jagoe                   P.O. Box 1347
Mira A. Mulvaney                       Wilmington, DE 19899
Sam Kwon                               (302) 658-9200
Ashley Ross                            jblumenfeld@mnat.com
KIRKLAND & ELLIS LLP                   began@mnat.com
601 Lexington Avenue                   mdellinger@mnat.com
New York, NY 10022
(212) 446-4679                         Attorneys for Plaintiffs

February 25, 2020




                                     11
